United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
U.S. POSTAL SERVICE, COLLEGEVILLE
POST OFFICE, Collegeville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1330
Issued: April 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2009 appellant, through counsel, filed a timely appeal of the April 8, 2009
merit decision of an Office of Workers’ Compensation Programs’ hearing representative who
terminated his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective December 5, 2002 on the grounds that he no longer had any residuals causally related
to his July 12, 2002 employment-related injuries.
On appeal, appellant’s attorney contends that the opinion of the impartial medical
specialist is not sufficiently rationalized to establish that appellant no longer had any residuals of
his accepted conditions.

FACTUAL HISTORY
This case has previously been before the Board.1 In an April 21, 2006 decision, the
Board affirmed the Office’s November 14, 2005 decision which found that appellant did not
sustain an injury while in the performance of duty.2
On August 29, 2006 appellant, through counsel, requested reconsideration before the
Office. In an August 4, 2006 medical report, Dr. Karl Rosenfeld, an attending Board-certified
orthopedic surgeon, advised that the July 12, 2002 employment injury permanently aggravated
appellant’s degenerative disc disease at L4-5 which hastened the need for surgery that was
performed on December 5, 2002 by Dr. Lewis S. Sharps, a Board-certified orthopedic surgeon.
On September 25, 2003 the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Steven J. Valentino,
a Board-certified orthopedic surgeon, for a second opinion medical examination. In an
October 22, 2003 medical report, Dr. Valentino found that appellant’s July 12, 2002
employment-related lumbar sprain and strain had resolved. He stated that there was no
aggravation, precipitation or acceleration of appellant’s preexisting degenerative disc disease.
Dr. Valentino noted that a magnetic resonance imaging (MRI) scan demonstrated chronic
symptoms that predated the employment injury. He advised that a disc herniation and
percutaneous discectomy could not be causally related to the employment injury. Dr. Valentino
further advised that appellant’s degenerative disc disease was a preexisting condition and the
condition was not causally related to his employment.
On January 24, 2007 the Office found a conflict in the medical opinion evidence between
Dr. Rosenfeld and Dr. Valentino as to whether appellant’s July 12, 2002 employment injury
permanently aggravated his preexisting degenerative disc disease and, if so, whether the
aggravation resulted in the need for surgery.
By letter dated March 6, 2007, the Office referred appellant, together with a statement of
accepted facts and medical record, to Dr. Evan S. Kovalsky, a Board-certified orthopedic
surgeon, for an impartial medical examination. In an April 27, 2007 report, Dr. Kovalsky
reviewed the history of appellant’s July 12, 2002 employment injury, medical treatment and
social background. He noted appellant’s primary complaint of back pain after engaging in
certain activities. Dr. Kovalsky listed essentially normal findings on physical examination.
Appellant walked without a limp, list or pelvic obliquity. He stood on his toes and heels without
1

Docket No. 06-334 (issued April 21, 2006).

2

On April 11, 2003 appellant, then a 51-year-old mail carrier, filed an occupational disease claim assigned Office
File No. xxxxxx759. He alleged that on July 12, 2002 he became aware of his central disc herniation at L4-5 with
mild degenerative changes at L2-3 and L3-4 and realized that his conditions were caused by his federal employment.
Prior to the instant claim, he filed a traumatic injury claim assigned Office File No. xxxxxx109 for a July 12, 2002
back injury that was accepted by the Office for lumbar sprain. In a January 21, 2005 decision, the Board affirmed
the Office’s July 13, 2004 decision which terminated appellant’s compensation on the grounds that he no longer had
any residuals or disability causally related to his July 12, 2002 employment injury and found that he failed to
establish that his herniated disc, degenerative disc disease and resultant surgery were due to the employment injury.
Docket No. 04-1853 (issued January 21, 2005).

2

weakness. There were no abnormal marks or deformity in appellant’s back, except for a
suggestion of some very small scars along the paraspinal region at around L4-5. There was no
muscle spasm. There was no tenderness in the midline or paraspinals. Lumbar motion was very
mildly limited. Forward flexion was to about 80 degrees, extension to 30 degrees and lateral
bending to the right and left was 30 degrees. Dr. Kovalsky stated that none of these caused pain
but, appellant felt tightness in his back. There was no tenderness in the sciatic region and no
sensory loss in the perineum. Deep tendon reflexes were symmetric and intact. There was no
clonus. Motor strength was good throughout the lower extremities without give out weakness.
Sensation was intact in all dermatomes. Deyerle’s and dangling straight leg raise at 90 degrees
were negative. Straight leg raise bilaterally at 60 degrees caused tightness in appellant’s
hamstrings but, no radiating pain or back pain. Patrick’s and Gaenslen’s bilaterally caused him
to complain of some sharp pains in the lower back. His calves were equal at 41 centimeters.
There was no pain with gentle log rolling.
Dr. Kovalsky diagnosed multi-level lumbar degenerative disc disease, osteoarthritis,
spinal stenosis at L4-5 and status post percutaneous discectomy based on MRI scan findings. He
opined that the July 12, 2002 employment injury aggravated appellant’s preexisting degenerative
disc disease and arthritis and precipitated the need for surgery. Dr. Kovalsky further advised,
however, that such aggravation was temporary and ceased following the December 2002 surgery.
He found that appellant did not have any physical limitations based on his employment injury.
Any residual impairment that he had was due to his underlying degenerative disc disease and
arthritis.
Based on Dr. Kovalsky’s April 27, 2007 medical opinion, the Office accepted appellant’s
claim on June 5, 2007 for temporary aggravation of preexisting degenerative disc disease of the
lumbar spine at L4-5 and aggravation of degenerative arthritis of the low back which resolved in
December 2002. It also approved of his December 5, 2002 back surgery. The Office found that
Dr. Kovalsky’s opinion was entitled to special weight accorded an impartial medical specialist.
By letter dated June 6, 2007, it advised appellant about the acceptance of his claim and
authorization of his back surgery.
On September 26, 2007 the Office reissued its June 5, 2007 acceptance decision with
appeal rights. By letter dated September 28, 2007, appellant’s attorney requested a telephonic
hearing before an Office hearing representative.
In a December 10, 2007 decision, an Office hearing representative set aside the
September 26, 2007 decision and remanded the case to the Office to obtain a supplemental
opinion from Dr. Kovalsky explaining how the July 12, 2002 employment injury aggravated or
worsened appellant’s preexisting back conditions and precipitated the need for surgery, how the
surgery resolved the employment-related aggravation and why appellant’s continuing residuals
were causally related to his preexisting back conditions and not the employment injury. The
hearing representative also instructed the Office to double the instant claim, Office File No.
xxxxxx759, and appellant’s claim in Office File No. xxxxxx109 into a master case file, Office
File No. xxxxxx759.

3

By letter dated January 16, 2008, the Office requested that Dr. Kovalsky provide a
supplemental report addressing the hearing representative’s specific concerns.3
In a January 24, 2008 supplemental report, Dr. Kovalsky reviewed appellant’s medical
records. He opined that based on the lack of any significant preexisting history of back
problems, the onset and development of appellant’s low back complaints began on July 12, 2002.
Dr. Kovalsky reviewed the medical opinion of Dr. William H. Spellman, a Board-certified
orthopedic surgeon, that appellant sustained a lumbar sprain and strain. The fact that appellant
developed symptomatic pain at the L4-5 region as determined by Dr. Lewis S. Sharps, a Boardcertified orthopedic surgeon, with a discogram indicated that there was an aggravation of his
preexisting condition. Dr. Kovalsky advised that appellant developed new symptoms related to
the low back which were not present prior to his employment injury. He found objective
abnormalities based on MRI scan studies that were performed following the July 12, 2002
employment injury. They included a disc herniation at L4-5 together with degenerative disc
disease and arthritis at multiple levels. Dr. Kovalsky noted that due to the failure of conservative
treatments, Dr. Sharps performed a discectomy procedure at the L4-5 level. This procedure
alleviated and significantly improved appellant’s preoperative symptoms and pain. Based on
these facts, the employment injury precipitated or accelerated the need for surgery at that level.
Dr. Kovalsky could not determine whether the disc was present before the July 12, 2002
employment injury but, according to the medical records and history it was not symptomatic
prior to the accepted injury. Dr. Kovalsky stated that this led to his opinion that appellant
sustained more than just a sprain or strain type of injury as found by Dr. Spellman. If appellant
had not sustained the employment injury, there may have been a subsequent need for surgery.
However, there was clearly a cause and effect relationship between the employment injury and
the development of appellant’s symptoms.
Dr. Kovalsky found that Dr. Sharps’ December 2002 surgery resolved the aggravation of
appellant’s underlying disc condition. Dr. Sharps advised that he was doing well following
surgery. Appellant had significant improvement in his pain which he rated as 0 out of 10.
Dr. Kovalsky stated that, at the time of his April 27, 2007 examination, appellant did not
experience any specific pain. His only symptoms were stiffness and soreness in the back. When
appellant performed heavy lifting or strenuous activities, he was sore the next day. Dr. Kovalsky
stated that these symptoms would not be unusual or unexpected in someone who was appellant’s
age and who had underlying degenerative disc disease and arthritis at multiple levels. The MRI
scan studies showed the presence of multilevel degenerative and arthritic changes. Dr. Kovalsky
opined that appellant had returned to his baseline status and underlying degenerative disc disease
and osteoarthritis in the lumbar spine following the disc procedure performed by Dr. Sharps.
The removal of the disc would have taken care of the herniation and left appellant with his
residual degenerative disc problems, which were often times symptomatic and exacerbated by
strenuous and exertional type of physical activities. Based on his history, this seemed to be the
only activity that really aggravated appellant’s back. He opined that this was not a residual
problem from the employment injury but from appellant’s ongoing degenerative disease and the
gradual slow progression of the underlying degenerative condition. Dr. Kovalsky advised that he
3

On January 16, 2008 the Office combined the claim in Office File No. xxxxxx759 and the claim in Office File
No. xxxxxx109 into a master claim, Office File No. xxxxxx759.

4

did not demonstrate or complain of any significant sciatic symptoms. There was no indication of
any nerve irritation or neurologic deficits at the time of his evaluation to indicate that there were
any residuals from the July 12, 2002 employment injury.
Dr. Kovalsky stated that, on examination, there were no objective findings of specific
residuals or impairment causally related to the employment-related injury or surgery. The
procedure appellant underwent was a percutaneous procedure which would have minimally
disrupted the muscles and soft tissues around the spinal region. Dr. Kovalsky did not find any
specific residuals from the surgery. Had appellant undergone an open procedure with
devascularization and denervation of the localized muscles, he would expect some residual
impairment or residuals from that type of procedure. However, the procedure performed by
Dr. Sharps was minimally invasive and would not physically cause or result in specific
impairments or residuals.
By decision dated March 18, 2008, the Office terminated appellant’s compensation for
wage-loss and medical benefits with regard to his accepted employment-related injuries,
effective December 5, 2002. It accorded special weight to Dr. Kovalsky’s medical opinion that
appellant no longer had any residuals causally related to his July 12, 2002 employment injury.
On April 15, 2008 appellant’s attorney requested an oral hearing.
In an April 8, 2009 decision, an Office hearing representative affirmed the March 18,
2008 termination decision. Special weight was accorded to Dr. Kovalsky’s impartial medical
opinion.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.4
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that requires further medical treatment.6
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

5

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.7
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of December 5, 2002 on the grounds that he had no
residuals of the accepted employment-related aggravation of preexisting lumbar disease and
resultant surgery. The Board notes that a conflict in the medical opinion evidence arose between
Dr. Rosenfeld, an attending physician, and Dr. Valentino, an Office referral physician, regarding
whether appellant’s July l2, 2002 employment injury permanently aggravated his preexisting
degenerative disc disease and arthritis and whether the aggravation resulted in the need for
surgery. Dr. Rosenfeld opined that the employment injury permanently aggravated appellant’s
preexisting degenerative disc disease which resulted in the need for surgery. Dr. Valentino
opined that appellant’s July 12, 2002 employment injury had resolved and that it did not
aggravate his preexisting degenerative disc disease. Therefore, the surgery was not necessary.
The Office referred appellant to Dr. Kovalsky, the impartial medical specialist who
provided an accurate history of injury and detailed essentially normal findings on physical
examination. In reports dated April 27, 2007 and January 24, 2008, Dr. Kovalsky opined that the
July 12, 2002 employment injury temporarily aggravated appellant’s preexisting lumbar
degenerative disc disease and arthritis, and precipitated the need for surgery. He found that the
employment-related aggravation ceased following the December 5, 2002 discectomy, which
alleviated and significantly improved appellant’s preoperative symptoms and pain. Dr. Kovalsky
advised that appellant had returned to his baseline status due to his underlying lumbar
degenerative disc disease. He found no specific residuals from the surgical procedure as it was
minimally invasive and did not disrupt the muscles and soft tissues around the lumbar region.
On examination, Dr. Kovalsky did not find evidence of residuals or disability causally related to
the employment-related injury or surgery. He found that appellant did not have any specific pain
or significant sciatic symptoms. Dr. Kovalsky found no evidence of any nerve irritation or
neurologic deficits. Although appellant experienced periodic stiffness and soreness in his back
following strenuous activities, these symptoms were common and expected in someone who was
appellant’s age with underlying degenerative disc disease and arthritis in the back at multiple
levels. Dr. Kovalsky further explained that the removal of the disc would have taken care of the
herniation and appellant was left with residual degenerative disc problems that were
symptomatic and exacerbated by strenuous and exertional type of physical activities and not by
his employment injury. He advised that it was expected that appellant’s degenerative disc
disease and arthritis would slowly progress over the years.
The Board finds that Dr. Kovalsky’s opinion is entitled to special weight accorded an
impartial medical specialist and is sufficiently well reasoned and detailed to resolve the conflict
of medical opinion evidence. He provided extensive findings on physical examination, reviewed
the MRI scan findings and explained why he felt that appellant’s current symptoms were not
causally related to his July 12, 2002 employment-related aggravation of his preexisting lumbar
7

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

conditions and resultant surgery. The Board finds, therefore, that the Office met its burden of
proof to terminate appellant’s compensation and medical benefits effective December 5, 2002.
The Board finds that appellant’s argument on appeal that Dr. Kovalsky’s medical opinion
is not sufficiently rationalized to establish that he no longer has any residuals of his employmentrelated aggravation of his preexisting lumbar degenerative disc disease at L4-5 and arthritis, and
resultant surgery is without merit for the reasons previously stated.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation for wageloss and medical benefits effective December 5, 2002 on the grounds that he no longer had any
residuals causally related to his July 12, 2002 employment-related aggravation of preexisting
lumbar degenerative disc disease at L4-5 and arthritis, and resultant surgery.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

